DENY and Opinion Filed May 31, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00287-CV

                        IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Myers
      Relator’s April 1, 2022 petition for writ of mandamus challenges the trial

court’s order denying his motion for a custody evaluation. Entitlement to mandamus

relief requires relator to show that the trial court clearly abused its discretion and

that he lacks an adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and the

record, we conclude that relator has failed to show an abuse of discretion. See TEX.

R. APP. P. 52.8(a). Accordingly, we deny the petition for writ of mandamus.

220287f.p05                                /Lana Myers/
                                           LANA MYERS
                                           JUSTICE